DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7, 14, 17, 21, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alms et al US 2017/0165906.
Per claims 1, 7, 17, 21, 28, Alms teaches a method of introducing a metal such as aluminum [0030] via cold spraying [0025] comprising introducing particles of a metal powder into a gas stream [0025], directing the gas stream towards an electrochemical insulating layer [0028] present on a surface of a polymer such as carbon fiber reinforced polymer such as PEEK [0023], [0027] in aircrafts [0001] so as to form a metallic coating (abstract), wherein the electrochemical insulating layer reduces electrochemical interaction between the metallic coating and polymer [0028], and wherein the insulating layer may comprise thermoset polymers, which would be non-conductive as this is the purpose of the layer taught by Alms [0028].   The pressure and temperature of the gas stream of the thermal or cold spray would necessarily be adjusted to prevent thermal softening or ablation.  Alternatively, it would have been obvious to one of ordinary skill in the art to have adjusted the pressure and/or temperature of the gas stream so as to prevent any degradation or deformation, as this is the purpose of the inventive protective coating [0002].  
Per claim 14, Alms teaches that the interlayer can be thermoset polymers which need to be cured such as epoxy resin, which is considered a paint [0010].

Claims 8-11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alms et al US 2017/0165906 in view of Ranade et al US 2014/0141257.
Per claims 8-9 and 19-20, Alms is silent regarding at least one additional metallic layer deposited by cold or thermal spray different from aluminum.  Ranade teaches a method of introducing a metal such as Al [0051] via cold or thermal spray (gas stream) onto a carbon fiber or glass fiber reinforced polymer (PEEK) (see [0040]) for aerospace vehicles [0026], and further teaches that multiple layers of inorganic material can be applied [0068], wherein the successive layers can be heterogeneous in composition (e.g., different) [0068], and wherein the inorganic metal layers may be selected from aluminum, copper, silver, etc., [0012], which can be cold sprayed [0036].  It would have been obvious to 
Per claims 10-11, Ranade teaches that the metal may be Cu, Al, Pt, Ni, etc. [0012]-[0013]. 

Claims 2-3, 12, 15-16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alms et al US 2017/0165906 in view of Che et al., “Metallization of carbon fibre reinforced polymers by cold spray” (2017).
	Per claims 2-3, 12, 15-16, 22, Alms teaches all the claimed limitations as disclosed in the claims above (which are incorporated here).  Alms is silent regarding the claimed temperature and/or pressure and the claimed gas.  Che teaches a process of metallization on carbon fiber reinforced polymers for use in aircraft by cold spraying where aluminum powder was deposited at 100-400 C at a pressure of 2-5 MPa with nitrogen gas (Table 1, section 2), which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.  It would have been obvious to one of ordinary skill in the art to have cold sprayed aluminum at the disclosed temperature and pressure with nitrogen gas because Che teaches that such a process is effective at depositing metal coatings on airplanes on CFRP substrates, which would be workable with Alms due to the presence of an insulating layer.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alms et al US 2017/0165906 in view of McCrea et al US 2010/0304063.  
.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach an electrochemical insulating layer comprising a non-conductive polymer, a cemented carbide alloy, or a combination thereof, and further comprising a metal-metal oxide composite.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.
It is noted that Applicant’s representative was contacted to discuss a proposed amendment to place the case in condition for allowance, but Applicant’s representative declined.

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. Applicant’s arguments are based on the newly added claim amendments and the previous rejection.  A new grounds of rejection is presented above in view of Alms, and therefore Applicant’s arguments are moot and unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715